5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
            3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

    (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
              )257+(6,;7+&,5&8,7
                BBBBBBBBBBBBBBBBB


 '$1$ &25325$7,21               ;
         3ODLQWLII$SSHOOHH      
                                  
                                     1RV
            Y                    
                                   !
                                  
&(/27(; $6%(6726                  
6(77/(0(17 75867                 
         ,QWHUYHQRU$SSHOODQW 
                                  
),5(0$1¶6 )81' ,1685$1&( 
                                  
&203$1,(6HWDO                
                  'HIHQGDQWV 
                                 1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
       IRUWKH1RUWKHUQ'LVWULFWRI2KLRDW7ROHGR
1RV²-DPHV*&DUU'LVWULFW-XGJH
                 $UJXHG0DUFK
            'HFLGHGDQG)LOHG-XQH
   %HIRUH.(,7+6,/(5DQG&/$&LUFXLW-XGJHV
                  BBBBBBBBBBBBBBBBB
                       &2816(/
$5*8('  0DWWKHZ *OXFN )5,(' )5$1. +$55,6
6+5,9(5 	 -$&2%621 1HZ  1HZ  IRU

                            
     'DQD&RUSRUDWLRQY&HORWH[             1RV
      $VEHVWRV6HWWOHPHQW7UXVW

$SSHOODQW0DUN,/HY\+2:5(6,021$512/'	
:+,7(:DVKLQJWRQ'&5LFKDUG6:DOLQVNL&223(5
:$/,16., 	 &5$0(5 7ROHGR 2KLR IRU $SSHOOHH
21 %5,()  0DWWKHZ *OXFN %DUU\ * 6KHU )5,('
)5$1.+$55,66+5,9(5	-$&2%6211HZ
1HZ  -RDQ & 6]XEHUOD 7KHRGRUH 0 5RZHQ
63(1*/(5 1$7+$1621 7ROHGR 2KLR IRU $SSHOODQW
5LFKDUG6:DOLQVNL&223(5:$/,16.,	&5$0(5
7ROHGR 2KLR 0DUN , /HY\ -RKQ %ULJJV +2:5(
6,021 $512/' 	 :+,7( :DVKLQJWRQ '& IRU
$SSHOOHH
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  &/$&LUFXLW-XGJH7KLVLVDFRQVROLGDWHGDSSHDO,Q
&DVH1R,QWHUYHQRU&HORWH[$VEHVWRV6HWWOHPHQW
7UXVW ³WKH 7UXVW´ DSSHDOV IURP WKH GLVWULFW FRXUW¶V RUGHU
HQWHUHGRQ$XJXVWJUDQWLQJVXPPDU\MXGJPHQWWR
3ODLQWLII 'DQD &RUSRUDWLRQ ³'DQD´ RQ 'DQD¶V VXLW IRU
GHFODUDWRU\MXGJPHQWZKLOHDOVRFRQFOXGLQJWKDW'DQDGLGQRW
RZH DQ\ LQGHPQLILFDWLRQ WR WKH 7UXVW IRU DVEHVWRVUHODWHG
ORVVHV DQG OLDELOLWLHV  7KH 7UXVW¶V LQGHPQLILFDWLRQ FODLPV
ZHUH EDVHG RQ WKH WHUPV RI D 6WRFN 3XUFKDVH $JUHHPHQW
EHWZHHQ'DQDDQG3KLOLS&DUH\&RUSRUDWLRQRI2KLR³3KLOLS
&DUH\´DSUHGHFHVVRULQLQWHUHVWWRWKH7UXVWSXUVXDQWWR
ZKLFK'DQDVROGLWVVXEVLGLDU\6PLWK	.DQ]OHU&RPSDQ\
³6	.´WR3KLOLS&DUH\
  ,Q &DVH 1R  WKH 7UXVW DSSHDOV IURP WKH RUGHU
HQWHUHGE\WKHGLVWULFWFRXUWRQ2FWREHUJUDQWLQJ
SHUPDQHQW LQMXQFWLYH UHOLHI WR 'DQD WKHUHE\ HQMRLQLQJ WKH
7UXVW IURP UHSUHVHQWLQJ WKDW LW KDG DQ\ ULJKW RI
LQGHPQLILFDWLRQDJDLQVW'DQDDQGPDNLQJLWDUHTXLUHPHQWIRU
SD\PHQWRIYDOLGFODLPVWKDWFODLPDQWVWRWKH7UXVWVLJQDQ
DFNQRZOHGJPHQWWKDWWKH\GRQRWUHFHLYHDQ\ULJKWVDJDLQVW
1RV             'DQD&RUSRUDWLRQY&HORWH[             
                                $VEHVWRV6HWWOHPHQW7UXVW

'DQDDQGHQMRLQLQJWKH7UXVWIURPLQVWLWXWLQJLQDQ\WULEXQDO
RWKHUWKDQWKHGLVWULFWFRXUWDQ\DFWLRQDJDLQVW'DQD
  )RU WKH UHDVRQV VHW IRUWK EHORZ ZH QRZ $)),50 WKH
GLVWULFW FRXUW¶V RUGHU JUDQWLQJ 'DQD VXPPDU\ MXGJPHQW LQ
&DVH1RDQG$)),50WKHGLVWULFWFRXUW¶VRUGHU
JUDQWLQJ'DQDSHUPDQHQWLQMXQFWLYHUHOLHILQ&DVH1R

                         %$&.*5281'
  7KHLVVXHDWKDQGLQYROYHVWKHVWRFNWUDQVDFWLRQDQG
DJUHHPHQW ³WKH $JUHHPHQW´ ZKHUHLQ 'DQD VROG 6	. WR
3KLOLS &DUH\  'DQD D PDQXIDFWXUHU RI DXWRPRWLYH SDUWV
DFTXLUHG WKH VWRFN RI D FRPSDQ\ FDOOHG 9LFWRU *DVNHW DQG
0DQXIDFWXULQJ&RPSDQ\³9LFWRU´LQ$WWKHWLPHRI
WKHDFTXLVLWLRQ9LFWRURZQHGDOORIWKHVWRFNRI6	.:KLOH
DVXEVLGLDU\RI9LFWRU6	.PDQXIDFWXUHGYDULRXVSURGXFWV
FRQWDLQLQJ DVEHVWRV  7KH \HDU DIWHU 'DQD DFTXLUHG 6	.
'DQDOLTXLGDWHGLWDVDVHSDUDWHFRUSRUDWLRQDQGPDLQWDLQV
WKDWLWKHOGWKHVWRFNRI6	.DVDZKROO\RZQHGVXEVLGLDU\
'XULQJ WKH QH[W VHYHQWHHQPRQWK SHULRG WKDW 'DQD RZQHG
6	.'DQDFRQWHQGVWKDW6	.ZDVDGHTXDWHO\IXQGHGDQG
PDQDJHGE\LWVRZQERDUGRIGLUHFWRUVDQGRIILFHUVVXFKWKDW
6	.ZDVQRW'DQD¶VDOWHUHJR
  3KLOLS &DUH\ PDQXIDFWXUHG DQG VROG SURGXFWV FRQWDLQLQJ
DVEHVWRV  2Q )HEUXDU\   3KLOLS &DUH\ SXUFKDVHG
6	. IURP 'DQD WR H[SDQG 3KLOLS &DUH\¶V SRVLWLRQ LQ D
SURILWDEOH SURGXFW OLQH DQG WR KDYH WKH IOH[LELOLW\ RI WZR
ORFDWLRQV7KHWHUPVRIWKH$JUHHPHQWEHWZHHQ'DQDDQG
3KLOLS&DUH\UHJDUGLQJWKHVDOHRI6	.SURYLGHVWKHEDVLVIRU
WKH OLWLJDWLRQ LQ WKLV FDVH  6SHFLILFDOO\ 6HFWLRQ  RI WKH
$JUHHPHQWZKLFKLVJRYHUQHGE\2KLRODZDVDZKROHLVWKH
VHFWLRQSURYLGLQJIRULQGHPQLILFDWLRQDQGVWDWHVLQUHOHYDQW
SDUW
      'DQD&RUSRUDWLRQY&HORWH[              1RV      1RV            'DQD&RUSRUDWLRQY&HORWH[          
       $VEHVWRV6HWWOHPHQW7UXVW                                                                      $VEHVWRV6HWWOHPHQW7UXVW

         ,QGHPQLILFDWLRQ                                             1RUWKHUQ 'LVWULFW RI 2KLR DQ\ VRFDOOHG µ'DQD ULJKWV¶ RU
                                                                       µ'DQDOLDELOLWLHV¶´-$,,DW
          ,QGHPQLILFDWLRQ  7KH 6KDUHKROGHU >'DQD@
    DJUHHV WR UHLPEXUVH DQG LQGHPQLI\ 3XUFKDVHU >3KLOLS             :HDJUHHZLWKWKHGLVWULFWFRXUW¶VUHDVRQLQJDQGFRQFOXVLRQ
    &DUH\@DJDLQVWDQGLQUHVSHFWRI                                  )LUVW OLNH WKH GLVWULFW FRXUW ZH EHOLHYH WKDW ZLWKRXW WKH
                                                                       LQMXQFWLRQ 'DQD IDFHV WKH SRWHQWLDO RI KDYLQJ WR GHIHQG
                                                                  FRXQWOHVVQXPEHURIODZVXLWVDOEHLWPHULWOHVVLQDVPXFKDV
                                                                       WKH LVVXDQFH RI 'DQD ULJKWV PD\ VSDZQ OLWLJDWLRQ E\ WKH
         F  DOO REOLJDWLRQV DQG OLDELOLWLHV RI WKH 6XEMHFW   LQQXPHUDEOHSRWHQWLDOFODLPDQWV7KLVWKUHDWIDURXWZHLJKV
    &RUSRUDWLRQ>6	.@ZKHWKHUDFFUXHGIL[HGFRQWLQJHQWRU            DQ\SRWHQWLDOKDUPWRWKH7UXVW$JDLQOLNHWKHGLVWULFWFRXUW
    RWKHUZLVHDJJUHJDWLQJLQH[FHVVRIDULVLQJRQ            ZHDUHQRWSHUVXDGHGE\WKH7UXVW¶VDUJXPHQWWKDWLWIDFHVWKH
    RUEHIRUH1RYHPEHUWRWKHH[WHQWQRWUHIOHFWHG            SRVVLELOLW\RIEHLQJKHOGLQFRQWHPSWE\WKHEDQNUXSWF\FRXUW
    RUUHVHUYHGDJDLQVWLQWKH%DODQFH6KHHW                  EHFDXVHWKHLQMXQFWLRQSUHYHQWVWKH7UXVWIURPLVVXLQJ'DQD
                                                                       ULJKWV  7KH FRQILUPHG SODQ RI UHRUJDQL]DWLRQ GLG QRW
-$ DW   7KXV E\ YLUWXH RI WKLV SURYLVLRQ 'DQD   DGMXGLFDWH WKH LVVXH RI ZKHWKHU WKH 7UXVW ZDV HQWLWOHG WR
DJUHHG WR UHLPEXUVH DQG LQGHPQLI\ 3KLOLS &DUH\ IRU ³DOO        LQGHPQLILFDWLRQVXFKWKDW'DQDULJKWVZHUHDYDLODEOH7KDW
REOLJDWLRQV DQG OLDELOLWLHV´ RI 6	. DULVLQJ RQ RU EHIRUH       PDWWHUZDVSURSHUO\DGMXGLFDWHGE\WKHGLVWULFWFRXUWDQGKDV
1RYHPEHU                                                   QRZ EHHQ DIILUPHG RQ DSSHDO  7KH FRQILUPHG SODQ RQO\
                                                                       SURYLGHGIRUWKHGLVWULEXWLRQRIWKH'DQDULJKWVWRWKHH[WHQW
   ,QDSULRUGUDIWRIWKLVSURYLVLRQWKHDJUHHPHQWKDGEHHQ          WKRVHULJKWVH[LVWHG,WKDVEHHQGHWHUPLQHGWKDWWKH\GRQRW
GUDIWHGLQVXFKDIDVKLRQWKDW'DQDDJUHHGWR³LQGHPQLI\DQG           H[LVW WKXV LI WKH 7UXVW IRXQG LWVHOI IDFHG ZLWK D FRQWHPSW
KROG3XUFKDVHU>3KLOLS&DUH\@DQGWKH6XEMHFW&RUSRUDWLRQ              FLWDWLRQ LW ZRXOG KDYH D YLDEOH GHIHQVH RI LPSRVVLELOLW\
>6	.@KDUPOHVVDJDLQVWDQGLQUHVSHFWRI´-$DW       WKHUHE\UHQGHULQJLWVFODLPRISRWHQWLDOKDUPZLWKRXWPHULW
HPSKDVLVDGGHG'DQDFODLPVWKDWDOWKRXJKWKHUHLVQR           5ROH[:DWFK86$,QFY&URZOH\)GWK
H[WULQVLFHYLGHQFHDVWRZK\LWUHMHFWHGWKLVSULRUGUDIWWKH         &LUILQGLQJWKDWDSDUW\VHHNLQJWRGHIHQGDFRQWHPSW
ORJLFDOFRQFOXVLRQLVWKDW'DQDUHMHFWHGWKLVYHUVLRQRIWKH           FLWDWLRQPD\GRVRE\VKRZLQJDSUHVHQWLQDELOLW\WRFRPSO\
$JUHHPHQWEHFDXVH'DQDZDVDJUHHLQJWRDQREOLJDWLRQWKDW              ZLWKWKHFRXUW¶VRUGHU
LWGLGQRWKDYHSULRUWRVHOOLQJ6	.WR3KLOLS&DUH\QDPHO\
WRLQGHPQLI\6	.DQGKROGLWKDUPOHVV                                                          &21&/86,21
   3XUVXDQWWRWKH$JUHHPHQW3KLOLS&DUH\EHFDPHWKHVROH               )RUWKHDERYHVWDWHGUHDVRQVDQGIRUWKHUHDVRQVVHWIRUWK
VKDUHKROGHURI6	.RQ)HEUXDU\$ERXWRQHZHHN               LQWKHGLVWULFWFRXUW¶VZHOOUHDVRQHGRSLQLRQVZH$)),50
ODWHU6	.FKDQJHGLWVQDPHWR3KLOLS&DUH\&RUSRUDWLRQWKH           WKHGLVWULFWFRXUW¶VRUGHUVLQ&DVH1RDQG&DVH1R
SDUWLHVGLVWLQJXLVKEHWZHHQWKHWZR3KLOLS&DUH\&RUSRUDWLRQV          
E\ FRQQRWLQJ RQH DV 3KLOLS &DUH\ 2KLR DQG WKH RWKHU DV
3KLOLS&DUH\1-ZLWKWKHODWWHUEHLQJIRUPHUO\FDOOHG6	.
KRZHYHU 3KLOLS &DUH\ ZDV WKH VROH VKDUHKROGHU RI 3KLOLS
&DUH\1-
    'DQD&RUSRUDWLRQY&HORWH[            1RV        1RV           'DQD&RUSRUDWLRQY&HORWH[            
      $VEHVWRV6HWWOHPHQW7UXVW                                                                     $VEHVWRV6HWWOHPHQW7UXVW

UHTXLULQJ WKH 7UXVW WR GLVWULEXWH 'DQD ULJKWV WR SXWDWLYH       ,Q3KLOLS&DUH\PHUJHGZLWK%ULJJV0DQXIDFWXULQJ
FODLPDQWV ZHQW DJDLQVW WKH SXUSRVH RI -XGJH 3RWWHU¶V           &RPSDQ\ ³%ULJJV´ LQ 0LFKLJDQ DQG DGRSWHG WKH QDPH
LQMXQFWLRQ7KHFRXUWIRXQGWKDW                                    3DQDFRQ &RUSRUDWLRQ ³3DQDFRQ´  $W WKLV SRLQW 3DQDFRQ
                                                                      RZQHGDOOWKHVWRFNRIZKDWZDVRQFHFDOOHG6	.EHFDXVH
  >WKH@SODQSURYLVLRQGLVUHJDUGVEDVLFSULQFLSOHVRIMXGLFLDO        3DQDFRQZDVWKHSURGXFWRIWKHPHUJHUEHWZHHQ%ULJJVDQG
  DGPLQLVWUDWLRQ DQG RIIHQGV IXQGDPHQWDO SROLF\                  3KLOLS&DUH\DQGWKHODWWHURZQHGDOOWKHVWRFNRI6	.RU
  FRQVLGHUDWLRQV UHJDUGLQJ FRQVLVWHQF\ FHUWDLQW\ DQG            3KLOLS&DUH\1-DVLWZDVWKHQNQRZQ
  ILQDOLW\,WZDVGHVLJQHGWRGRWKDWZKLFK-XGJH3RWWHU¶V
  LQMXQFWLRQGHFODUHVFDQQRWEHGRQH±QDPHO\IDFLOLWDWH                7KH&HORWH[&RUSRUDWLRQ³&HORWH[´HYHQWXDOO\SXUFKDVHG
  VXLWV LQ D OLPLWOHVV QXPEHU RI FRXUWV E\ FRXQWOHVV          DFRQWUROOLQJLQWHUHVWLQ3DQDFRQ2Q0D\ZKLOH
  SODLQWLIIV DVVHUWLQJ WKH VDPH FODLP EXW UDLVLQJ D           &HORWH[ ZDV 3DQDFRQ¶V FRQWUROOLQJ VKDUHKROGHU 3DQDFRQ
  OLNHOLKRRGRILQFRQVLVWHQWMXGJPHQWV                               OLTXLGDWHG3KLOLS&DUH\1-DQGDFFHSWHGDOORIWKHDVVHWVDV
                                                                      ZHOO DV WKH OLDELOLWLHV RI 3KLOLS &DUH\ 1-  ,Q H[FKDQJH
-$,,DW                                                      3DQDFRQ UHWXUQHG WR 3KLOLS &DUH\ 1- DOO RI WKH ODWWHU¶V
                                                                      RXWVWDQGLQJ VWRFN DQG 3KLOLS &DU\ 1- ZDV VXEVHTXHQWO\
   %DVHG XSRQ LWV ILQGLQJ RI SRWHQWLDO ³LUUHSDUDEOH DQG        GLVVROYHG
LUUHGHHPDEOHKDUPWR'DQD´DQGWKDWWKLVWKUHDWRILUUHSDUDEOH
KDUPJUHDWO\RXWZHLJKHGDQ\SRWHQWLDOKDUPWRWKH7UXVWWKH            7KH DJUHHPHQW EHWZHHQ 3DQDFRQ DQG 3KLOLS &DUH\ 1-
GLVWULFWFRXUWKHOGDVIROORZV                                       SURYLGHGLQUHOHYDQWSDUW
     +DYLQJIRXQGIRU'DQDRQWKHPHULWV,FRQFOXGHWKDW                  5(62/9('7KDWSXUVXDQWWRDFRPSOHWHOLTXLGDWLRQ
  ,SURSHUO\DQGODZIXOO\FDQDQGVKRXOGHQMRLQWKH7UXVW               TXDOLI\LQJ XQGHU 6HFWLRQ  RI WKH ,QWHUQDO 5HYHQXH
  IURP WUDQVIHUULQJ ³'DQD ULJKWV´  'RLQJ VR GRHV QRW          &RGH RI  3DQDFRQ &RUSRUDWLRQ¶V ZKROO\ RZQHG
  XQGHU WKH SUHVHQW FLUFXPVWDQFHV FUHDWH D FRQIOLFW              VXEVLGLDU\ 3KLOLS &DUH\ &RUSRUDWLRQ D 1HZ -HUVH\
  EHWZHHQWKLVFRXUWDQGWKHSODQRUUHRUJDQL]DWLRQ2ULI            FRUSRUDWLRQVKDOOHIIHFWLYH0D\EHFRPSOHWHO\
  VXFKFRQIOLFWH[LVWVLWDULVHVDVDUHVXOWRIDQLPSURSHU            OLTXLGDWHG LQWR 3DQDFRQ &RUSRUDWLRQ D 0LFKLJDQ
  DWWHPSWWRLPSDLUWKHHIILFDF\RIWKLVFRXUW¶VSUHH[LVWLQJ            FRUSRUDWLRQ WKDW 3KLOLS &DUH\ &RUSRUDWLRQ VKDOO
  LQMXQFWLRQE\DVFKHPHGHVLJQHGDQGLQWHQGHGWRIRVWHU                GLVWULEXWHDOORILWVDVVHWVWR3DQDFRQ&RUSRUDWLRQDQG
  PXOWLSOH OLWLJDWLRQ LQ YLRODWLRQ RI WKH LQMXQFWLRQ DQG         3DQDFRQ&RUSRUDWLRQZLOODVVXPH DOORILWVGHEWVDQG
  FRQWUDU\ WR VRXQG DQG IXQGDPHQWDO SULQFLSOHV DQG                OLDELOLWLHV LQ H[FKDQJH IRU WKH VXUUHQGHULQJ XS E\
  SROLFLHVRIMXGLFLDODGPLQLVWUDWLRQ                                  3DQDFRQ &RUSRUDWLRQ RI DOO RI WKH LVVXHG DQG
                                                                        RXWVWDQGLQJVWRFNRI3KLOLS&DUH\&RUSRUDWLRQDQGWKDW
-$,, DW   ,Q UHVSRQVH WR 'DQD¶V FRQFHUQ DERXW       WKH RIILFHUV DQG GLUHFWRUV RI 3DQDFRQ &RUSRUDWLRQ EH
QRWLI\LQJ FODLPDQWV DERXW WKH VXPPDU\ MXGJPHQW RUGHU DV          DQG WKH\ DUH KHUHE\ DXWKRUL]HG WR H[HFXWH DQ\ DQG DOO
ZHOODVWKHLQMXQFWLYHUHOLHIVKRXOG'DQD¶VPRWLRQEHJUDQWHG          LQVWUXPHQWV RU RWKHU SDSHUV DQG SHUIRUP DOO DFWV
WKHGLVWULFWFRXUWIDVKLRQHGDQRWLFHWREHVHQWWRDOOFODLPDQWV       QHFHVVDU\LQRUGHUWRFDUU\RXWWKLVSODQRIOLTXLGDWLRQ
LQIRUPLQJWKHPLQSDUWWKDW³QRWZLWKVWDQGLQJDQ\SURYLVLRQV
RI WKH &HORWH[ SODQ RI UHRUJDQL]DWLRQ WR WKH FRQWUDU\ QR    -$DWHPSKDVLVDGGHG
FODLPDQWXQGHUWKHSODQLVRUZLOOEHUHFHLYLQJSXUVXDQWWR
RUGHUV HQWHUHG LQ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH
      'DQD&RUSRUDWLRQY&HORWH[            1RV     1RV           'DQD&RUSRUDWLRQY&HORWH[          
       $VEHVWRV6HWWOHPHQW7UXVW                                                                  $VEHVWRV6HWWOHPHQW7UXVW

  $ERXW RQH PRQWK ODWHU RQ -XQH   3DQDFRQ          PXOWLSOH OLWLJDWLRQ KRZHYHU WKH GLVWULFW FRXUW ZDV QRW
RIILFLDOO\ PHUJHG ZLWK &HORWH[ OHDYLQJ  &HORWH[ DV WKH     SHUVXDGHGE\WKLVDUJXPHQW6SHFLILFDOO\WKHFRXUWRSLQHG
VXUYLYLQJ FRUSRUDWLRQ  7KH PHUJHU DJUHHPHQW EHWZHHQ
&HORWH[DQG3DQDFRQSURYLGHGLQUHOHYDQWSDUW                           7KH SUREOHP ZLWK WKH 7UXVW¶V DUJXPHQW LV WKDW LW
                                                                      LJQRUHVWKHXWWHULQDELOLW\WRUHFUHDWHWKHVWDWXVTXRLH
       6HFWLRQ ,, ± &HUWDLQ (IIHFWV RI 0HUJHU  $W WKH       DVLQJOHFDVHLQDVLQJOHFRXUWRQFHWKH³'DQDULJKWV´DUH
    (IIHFWLYH'DWHRIWKHPHUJHUWKHVHSDUDWHH[LVWHQFHRI           GLVSHUVHG WR WKRXVDQGV XSRQ WKRXVDQGV RI FODLPDQWV
    3DQDFRQVKDOOFHDVHDQG&HORWH[VKDOOSRVVHVVDOORIWKH          (YHQ LI WKHUH LV QR LPPHGLDWH RU HYHQ SUHVHQWO\
    ULJKWVSULYLOHJHVSRZHUVDQGIUDQFKLVHVERWKRIDSXEOLF        SHUFHSWLEOH ULVN WKDW VXLW EDVHG RQ WKRVH ULJKW ZLOO EH
    DQG SULYDWH QDWXUH RI 3DQDFRQ VXEMHFW WR DOO WKHLU       ILOHG PXFK OHVV ILOHG HOVHZKHUH WKDQ KHUH , DP
    UHVWULFWLRQVGLVDELOLWLHVDQGGXWLHVDQGDOODQGVLQJXODU      SHUVXDGHG WKDW VXFK GLVSHUVDO ZLWKRXW PRUH FUHDWHV
    WKHULJKWVSULYLOHJHVSRZHUVDQGIUDQFKLVHVRI3DQDFRQ         VLJQLILFDQW SRWHQWLDO IRU LUUHSDUDEOH DQG LUUHGHHPDEOH
    DQGDOOSURSHUW\UHDOSHUVRQDODQGPL[HGWDQJLEOHDQG          KDUPWR'DQDDQGSRWHQWLDOO\VXEVWDQWLDOGLVUXSWLRQRIWKH
    LQWDQJLEOH DQG DOO GHEWV GXH WR 3DQDFRQ RQ ZKDWHYHU      RUGHUO\DGPLQLVWUDWLRQRIMXGLFLDOEXVLQHVVWKDWLQMXQFWLYH
    DFFRXQWDQGDOORWKHUWKLQJVLQDFWLRQRIRUEHORQJLQJWR        UHOLHILVZDUUDQWHG
    3DQDFRQVKDOOEHYHVWHGLQ&HORWH[ZLWKRXWIXUWKHUDFWRU
    GHHG DQG DOO SURSHUW\ ULJKWV SULYLOHJHV SRZHUV DQG   -$,,DW7KHGLVWULFWFRXUWEDODQFHGWKLVSRWHQWLDOKDUP
    IUDQFKLVHV DQG DOO DQG HYHU\ RWKHU LQWHUHVW VKDOO EH    WKDW'DQDPD\LQFXULIWKHLQMXQFWLRQGLGQRWLVVXHDJDLQVW
    WKHUHDIWHUDVHIIHFWLYHO\WKHSURSHUW\RI&HORWH[DVWKH\       WKDWWKH7UXVWZRXOGLQFXULIWKHLQMXQFWLRQLVVXHGDQGIRXQG
    ZHUHRI3DQDFRQDQGWKHWLWOHWRDQ\UHDOHVWDWHYHVWHGE\     WKH KDUP WR WKH 7UXVW ³OHVV SDOSDEOH´  7KH GLVWULFW FRXUW
    GHHGRURWKHUZLVHLQ3DQDFRQVKDOOQRWUHYHUWRUEHLQDQ\      RSLQHGWKDW³>Q@RRQH¶VLQWHUHVWVDUHVHUYHGE\GLVWULEXWLRQRI
    ZD\LPSDLUHGE\UHDVRQRIWKHPHUJHUKHUHLQSURYLGHG            ZRUWKOHVV ULJKWV DQG QR RQH LV KDUPHG LI VRPHWKLQJ RI QR
    IRUSURYLGHGWKDWDOOULJKWVRIFUHGLWRUVDQGDOOOLHQVXSRQ   YDOXHLVQRWGLVVHPLQDWHG´-$,,DW
    SURSHUW\RI3DQDFRQVKDOOEHSUHVHUYHGXQLPSDLUHGDQG
    DOOGHEWVOLDELOLWLHVDQGGXWLHVRI3DQDFRQVKDOOXSRQWKH        7KHFRXUWZDVQRWSHUVXDGHGE\WKH7UXVW¶VDUJXPHQWWKDW
    (IIHFWLYH'DWHRIWKHPHUJHUDWWDFKWR&HORWH[DQGPD\          LILWZDVHQMRLQHGIURPLVVXLQJ'DQDULJKWVWRLWVFODLPDQWVLW
    EHHQIRUFHGDJDLQVWLWWRWKHVDPHH[WHQWDVLIVXFKGHEWV     FRXOGQRWFRPSO\ZLWKWKHFRQILUPHGSODQRIUHRUJDQL]DWLRQ
    OLDELOLWLHVDQGGXWLHVKDGEHHQLQFXUUHGRUFRQWUDFWHGE\       DQGWKHUHIRUHIDFHGEHLQJKHOGLQFRQWHPSWE\WKHEDQNUXSWF\
    &HORWH[$Q\VXUSOXVZKLFK3DQDFRQPD\KDYHXSRQWKH           FRXUW7KHFRXUWILUVWQRWHGWKDWLIWKHLQMXQFWLRQLVVXHGLW
    (IIHFWLYH'DWHRIWKHPHUJHUPD\EHFDUULHGDVVXUSOXVE\       ZRXOG EH LPSRVVLEOH IRU WKH 7UXVW WR FRPSO\ ZLWK WKH
    &HORWH[                                                        SURYLVLRQRIWKHSODQDQGWKDW³LPSRVVLELOLW\LVDZHOOVHWWOHG
                                                                    GHIHQVHWRDFKDUJHRIFRQWHPSW´-$,,DW7KHFRXUW
-$DWHPSKDVLVDGGHG                                  DOVR IRXQG WKDW LQ OLJKW RI LWV RUGHU JUDQWLQJ VXPPDU\
                                                                    MXGJPHQWWR'DQDDVDSUDFWLFDOPDWWHUDQ\'DQDULJKWVWKDW
  ,QDERXWWHQ\HDUVODWHU&HORWH[EHJDQEHLQJVXHGIRU      WKH7UXVWDWWHPSWHGWRWUDQVIHUZHUHZRUWKOHVV6SHFLILFDOO\
DVEHVWRVUHODWHGWRUWFODLPVWKDWKDGDOOHJHGO\EHHQFDXVHGE\      WKH FRXUW RSLQHG ³>Z@KHQ WKH SODQ ZDV GUDIWHG WKH ³'DQD
6	. DVEHVWRVUHODWHG SURGXFWV  &HORWH[ VRXJKW                 ULJKWV´ PD\ KDYH KDG VRPH SRWHQWLDO YDOXH VLQFH HQWU\ RI
LQGHPQLILFDWLRQ IURP 'DQD XQGHU 'DQD¶V  $JUHHPHQW         VXPPDU\ MXGJPHQW LQ 'DQD¶V IDYRU WKH\ KDYH QRQH´
ZLWK3KLOLS&DUH\FODLPLQJWKDWWKHWHUPVRIWKH$JUHHPHQW         0RUHRYHUWKHFRXUWIRXQGWKDWWKHFRQILUPHGSODQ¶VSURYLVLRQ
    'DQD&RUSRUDWLRQY&HORWH[              1RV       1RV          'DQD&RUSRUDWLRQY&HORWH[          
      $VEHVWRV6HWWOHPHQW7UXVW                                                                     $VEHVWRV6HWWOHPHQW7UXVW

  DQG JUDQW SHUPDQHQW LQMXQFWLYH UHOLHI LV WKH FRXUW¶V          H[SUHVVO\ DOORFDWHG DOO RI 6	.¶V SUHFORVLQJ OLDELOLWLHV ±
  GLVFUHWLRQ>,@QPRVWFDVHVWKHGHWHUPLQDWLRQZKHWKHU         LQFOXGLQJLWVDVEHVWRVOLDELOLWLHV±WR'DQD'DQDPDLQWDLQHG
  WR LVVXH DQ LQMXQFWLRQ LQYROYHV D EDODQFLQJ RI WKH           WKDW LW ZDV QRW ERXQG WR LQGHPQLI\ &HORWH[ FODLPLQJ WKDW
  LQWHUHVWV RI WKH SDUWLHV ZKR PLJKW EH DIIHFWHG E\ WKH       &HORWH[¶VDVEHVWRVOLDELOLWLHVZHUHGLUHFWOLDELOLWLHVLQFXUUHGDV
  FRXUW¶V GHFLVLRQ ± WKH KDUGVKLS RQ SODLQWLII LI UHOLHI LV   D UHVXOW RI 3DQDFRQ¶V  YROXQWDU\ DVVXPSWLRQ RI 3KLOLS
  GHQLHGDVFRPSDUHGWRWKHKDUGVKLSWRGHIHQGDQWLILWLV             &DUH\1-¶VGLUHFWOLDELOLWLHVDQG3DQDFRQ¶VODWHUPHUJHUZLWK
  JUDQWHG      >7@KH PDLQ SUHUHTXLVLWH WR REWDLQLQJ      &HORWH[
  LQMXQFWLYH UHOLHI LV D ILQGLQJ WKDW SODLQWLII LV EHLQJ
  WKUHDWHQHGE\VRPHLQMXU\IRUZKLFKKHKDVQRDGHTXDWH                 2QUHFHLSWRIDGHPDQGWRGHIHQGIURP&HORWH['DQDILOHG
  OHJDOUHPHG\>3@ODLQWLIIPXVWGHPRQVWUDWHWKDWWKHUH         VXLW LQ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 1RUWKHUQ
  LVDUHDOGDQJHUWKDWWKHDFWFRPSODLQHGRIDFWXDOO\ZLOO            'LVWULFWRI2KLRLQDJDLQVWLWVLQVXUHUVDPRQJZKLFK
  WDNHSODFH7KHUHPXVWEHPRUHWKDQDPHUHSRVVLELOLW\              ZDV )LUHPDQ¶V )XQG ,QVXUDQFH &RPSDQLHV VHHNLQJ D
  RUIHDUWKDWWKHLQMXU\ZLOORFFXU%HFDXVHLQMXQFWLYH        GHFODUDWLRQRIZKLFKRILWVLQVXUHUVZDVREOLJHGWRGHIHQGDQG
  UHOLHIORRNVWRWKHIXWXUHDQGLVGHVLJQHGWRGHWHUUDWKHU          LQGHPQLI\ LW LQ WKH XQGHUO\LQJ DVEHVWRV FDVHV  2Q
  WKDQSXQLVKUHOLHIZLOOEHGHQLHGLIWKHFRQGXFWKDVEHHQ           6HSWHPEHUWKHGLVWULFWFRXUWRUGHUHG&HORWH[WREH
  GLVFRQWLQXHGRQWKHJURXQGWKDWWKHGLVSXWHKDVEHFRPH               MRLQHGLQWKHDFWLRQ3XUVXDQWWRWKHMRLQLQJRI&HORWH[LQWR
  PRRWDQGGRHVQRWUHTXLUHWKHFRXUW¶VLQWHUYHQWLRQ%XW             WKHODZVXLW'DQDILOHGDFODLPIRUGHFODUDWRU\UHOLHIDJDLQVW
  WKH FRXUW PXVW EH VDWLVILHG WKDW WKHUH LV QR UHDVRQDEOH     &HORWH[UHJDUGLQJ&HORWH[¶VFODLPWKDW'DQDZDVERXQGE\
  H[SHFWDWLRQRIIXWXUHLQMXULRXVFRQGXFW6LQFHDFRXUW        WKH$JUHHPHQWWRLQGHPQLI\&HORWH[
  PXVW WDNH LQWR FRQVLGHUDWLRQ WKH OLNHOLKRRG RI D
  UHFXUUHQFHRIWKHSUREOHPSODLQWLIIQHHGQRWUHO\VROHO\               7KHUHDIWHU WZR FDVHV LQYROYLQJ 'DQD DQG &HORWH[ ZHUH
  RQGHIHQGDQW¶VDVVXUDQFHVWKDWLWZLOOQRWHQJDJHLQWKH             WUDQVIHUUHG IURP RWKHU GLVWULFWV DQG DOO WKUHH FDVHV ZHUH
  RIIHQVLYHFRQGXFWDWVRPHODWHUGDWH                                FRQVROLGDWHGLQWKH1RUWKHUQ'LVWULFWRI2KLR6SHFLILFDOO\
                                                                       RQ-DQXDU\WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH
$ &+$5/(6 $ :5,*+7 (7 $/ :5,*+7 	 0,//(5                         6RXWKHUQ'LVWULFWRI*HRUJLDWUDQVIHUUHG&DVH1R&
)('(5$/ 35$&7,&( 	 352&('85( GHG                     WRWKH1RUWKHUQ'LVWULFWRI2KLRZKHUHLQ&HORWH[DQG'DQD
                                                                       ZHUH EHLQJ VXHG IRU DQ DVEHVWRVUHODWHG ERGLO\ LQMXU\ DQG
  ,QWKHPDWWHUDWKDQGWKHGLVWULFWFRXUWIRXQGWKDWDOWKRXJK        GHDWKFODLPPDGHE\-DFN+/HHDQG&HORWH[ILOHGDFURVV
'DQDZDVQRWEHLQJWKUHDWHQHGZLWKOLWLJDWLRQDWWKHFXUUHQW           FODLP IRU LQGHPQLW\ DJDLQVW 'DQD XQGHU WKH WHUPV RI WKH
WLPHDQGDOWKRXJKWKHIRUFHRIWKHVXPPDU\MXGJPHQWRUGHU             $JUHHPHQW2Q0D\WKH8QLWHG6WDWHV'LVWULFW&RXUW
ZDV WR GHQ\ WKH 7UXVW DQ\ ULJKW WR LQGHPQLILFDWLRQ DJDLQVW    IRUWKH0LGGOH'LVWULFWRI)ORULGDWUDQVIHUUHG&DVH1R&
'DQD LW QRQHWKHOHVV UHPDLQHG WKDW ZLWKRXW HQMRLQLQJ WKH        WRWKH1RUWKHUQ'LVWULFWRI2KLRZKHUHLQ&HORWH[KDG
7UXVWIURPDVVLJQLQJ³'DQDULJKWV´WRFODLPDQWV'DQDZDV              VRXJKWDGHFODUDWLRQRIWKHVFRSHRIWKHLQGHPQLW\SURYLVLRQ
EHLQJWKUHDWHQHGZLWKDULVNRILQMXU\IRUZKLFKQRDGHTXDWH           DV LW DSSOLHG WR SURSHUW\ GDPDJH FODLPV IRU UHPRYDO RU
OHJDO UHPHG\ UHPDLQHG E\ WKH SRWHQWLDO IRU LQQXPHUDEOH          FRQWDLQPHQWRIDVEHVWRVLQVWDOOHGLQEXLOGLQJV
ODZVXLWVDJDLQVW'DQD7KH7UXVWDUJXHGWKDWLQOLJKWRIWKH
GLVWULFW FRXUW¶V VXPPDU\ MXGJPHQW RUGHU LQ IDYRU RI 'DQD        2Q-DQXDU\FRQVROLGDWLRQQRWZLWKVWDQGLQJWKH
LQMXQFWLYH UHOLHI ZDV QRW QHFHVVDU\ WR DYRLG WKH ULVN RI      GLVWULFWFRXUWHQWHUHGDQRUGHUGHQ\LQJ&HORWH[¶VPRWLRQIRU
                                                                       VXPPDU\MXGJPHQWRQLWVFODLPIRULQGHPQLW\LQWKH/HHFDVH
     'DQD&RUSRUDWLRQY&HORWH[            1RV        1RV           'DQD&RUSRUDWLRQY&HORWH[          
      $VEHVWRV6HWWOHPHQW7UXVW                                                                     $VEHVWRV6HWWOHPHQW7UXVW

GLVPLVVHG &HORWH[¶V FODLP IRU LQGHPQLW\ LQ WKDW FDVH DQG        Upon Dana’s motion, the district court enjoined the Trust
HQWHUHGDILQDOMXGJPHQWLQIDYRURI'DQD8SRQWKHGLVWULFW         from "representing to any asbestos claimant against the
FRXUW¶V -DQXDU\   GLVPLVVDO RI &HORWH[¶V FODLP IRU     Celotex Asbestos Settlement Trust that the Celotex Asbestos
LQGHPQLW\LQWKH/HHFDVH&HORWH[UHIXVHGWRVWLSXODWHWRD          Settlement Trust has any right of action against the Dana
FRQWLQXDWLRQRID0DUFKVWLSXODWHGRUGHUHQMRLQLQJ           Corporation to assign, transfer, or otherwise to convey [Dana
&HORWH[IURPLQVWLWXWLQJGLUHFWO\RULQGLUHFWO\QHZDFWLRQVRU      rights]," and from "instituting or prosecuting, directly or
FODLPVLQDQ\FRXUWDQGIURPIXUWKHUSURVHFXWLQJDQ\FODLPV           indirectly, in any tribunal or court (federal, state, foreign, or
FXUUHQWO\ SHQGLQJ LQ RWKHU IHGHUDO FRXUWV H[FHSW IRU WKH      otherwise) other than this court, any action or claim against
1RUWKHUQ'LVWULFWRI2KLR'DQDWKHQILOHGLWVPRWLRQIRUD          the Dana Corporation . . . based on any right of action
SUHOLPLQDU\ LQMXQFWLRQ LQ WKH 1RUWKHUQ 'LVWULFW RI 2KLR       putatively assigned or otherwise derived or obtained from or
VHHNLQJWRFRQWLQXHWKHHIIHFWVRIWKHVWLSXODWHGRUGHUZKLFK        through the Celotex Asbestos Settlement Trust." (J.A.II at
WKH GLVWULFW FRXUW JUDQWHG RQ 2FWREHU    6HH 'DQD   ,QFRQQHFWLRQZLWKWKLVRUGHUWKHGLVWULFWFRXUWDOVR
&RUSY)LUHPDQ¶V)XQG,QV&RV1R:/               PDGH LW D UHTXLUHPHQW WKDW FODLPDQWV WR WKH 7UXVW VLJQ DQ
 DW  WK &LU 'HF   XQSXEOLVKHG SHU     DFNQRZOHGJPHQWWKDWWKH\GRQRWUHFHLYHDQ\ULJKWVDJDLQVW
FXULDP&HORWH[DSSHDOHGWKHGLVWULFWFRXUW¶VRUGHUJUDQWLQJ        'DQD
'DQDLQMXQFWLYHUHOLHIDQGWKLV&RXUWDIILUPHG6HHLG
                                                                         7KH GLVWULFW FRXUW JUDQWHG 'DQD¶V PRWLRQ IRU SHUPDQHQW
  &HORWH[DOVRDSSHDOHGWKHGLVWULFWFRXUW¶VRUGHULQWKH/HH         LQMXQFWLYHUHOLHILQSDUWXSRQWKHSUHPLVHWKDWWKLV&RXUWPD\
FDVHKRZHYHURQ2FWREHU&HORWH[ILOHGIRU&KDSWHU         UHYHUVH WKH GLVWULFW FRXUW¶V JUDQW RI VXPPDU\ MXGJPHQW WR
EDQNUXSWF\UHRUJDQL]DWLRQLQWKH8QLWHG6WDWHV%DQNUXSWF\          'DQDWKHUHE\³UHVWRULQJ´WKH7UXVW¶V'DQDULJKWVDQGEHFDXVH
&RXUWIRUWKH0LGGOH'LVWULFWRI)ORULGDDQGDVDUHVXOWWKH        WKLV&RXUWPD\QRWXSKROGWKHILQGLQJVRIFRQWHPSWDJDLQVW
EDQNUXSWF\ FRXUW VWD\HG DOO OLWLJDWLRQ LQYROYLQJ &HORWH[       WKH7UXVWLQ$QGHUVRQWKHUHE\UHQGHULQJWKHLQMXQFWLRQ
&HORWH[¶VSODQRIUHRUJDQL]DWLRQZDVFRQILUPHGLQDQG           ZLWKRXW IRUFH  +RZHYHU WKH GLVWULFW FRXUW DOVR IRXQG WKDW
WKH7UXVWZDVFUHDWHGDV&HORWH[¶VVXFFHVVRU7KHSODQRI            HYHQLQWKHIDFHRILWVVXPPDU\MXGJPHQWRUGHULQIDYRURI
UHRUJDQL]DWLRQSURYLGHGWKDWWKHDVVHWVRI&HORWH[LQFOXGLQJ         'DQDEHLQJDIILUPHGWKHWKUHDWRISRWHQWLDOKDUPWR'DQDZDV
ZKDWHYHU ULJKWV DQG FODLPV &HORWH[ PD\ KDYH XQGHU WKH         VLJQLILFDQWDQGUHDOHQRXJKIRUWKHLQMXQFWLRQWRLVVXH7KH
$JUHHPHQWDQGLWVLQGHPQLILFDWLRQSURYLVLRQZHUHWUDQVIHUUHG         7UXVWDUJXHVWKDWWKHVHUHDVRQVPD\QRWVHUYHWRVXSSRUWWKH
WRWKH7UXVW7KH7UXVWWKHUHDIWHUYROXQWDULO\GLVPLVVHGWKH         LVVXDQFHRIWKHLQMXQFWLRQLQDVPXFKDVWKH\DUHEDVHGXSRQ
SHQGLQJ DSSHDO LQ /HH OHDYLQJ IRU DGMXGLFDWLRQ WKH            VSHFXODWLRQ DQG QRW XSRQ WKH LPPHGLDWH WKUHDW RI LQMXU\
FRQVROLGDWHGFDVHVWKDWZHUHEHIRUHWKH1RUWKHUQ'LVWULFWRI          UHTXLUHGIRUDQLQMXQFWLRQWRLVVXH7KH7UXVWDOVRDUJXHVDV
2KLR  7KH 7UXVW ZDV VXEVWLWXWHG IRU &HORWH[ LQ WKH          LWGLGEHIRUHWKHGLVWULFWFRXUWWKDWE\LVVXLQJWKHLQMXQFWLRQ
FRQVROLGDWHGFDVHV                                                   WKH7UXVWLVXQDEOHWRFRPSO\ZLWKWKHSODQRIUHRUJDQL]DWLRQ
                                                                      DVFRQILUPHGE\WKHEDQNUXSWF\FRXUWVXFKWKDWWKH7UXVWLV
  7KH 7UXVW DQG 'DQD HDFK ILOHG PRWLRQV IRU VXPPDU\           QRZIDFHGZLWKEHLQJKHOGLQFRQWHPSW:HGLVDJUHHZLWKWKH
MXGJPHQWLQWKHFRQVROLGDWHGPDWWHU7KH7UXVWILOHGDPRWLRQ        7UXVW DQG KROG WKDW WKH GLVWULFW FRXUW SURSHUO\ LVVXHG WKH
IRUVXPPDU\ MXGJPHQWRQWKHEDVLVRIWKHLQGHPQLILFDWLRQ             SHUPDQHQWLQMXQFWLRQ
SURYLVLRQLQWKH$JUHHPHQWDQG'DQDILOHGDFURVVPRWLRQIRU
VXPPDU\MXGJPHQWDVWRWKDWSURYLVLRQDVZHOODVPRWLRQVIRU             3HUKDSVWKHPRVWVLJQLILFDQWVLQJOHFRPSRQHQWLQWKH
                                                                        MXGLFLDOGHFLVLRQZKHWKHUWRH[HUFLVHHTXLW\MXULVGLFWLRQ
    'DQD&RUSRUDWLRQY&HORWH[          1RV       1RV          'DQD&RUSRUDWLRQY&HORWH[              
      $VEHVWRV6HWWOHPHQW7UXVW                                                                 $VEHVWRV6HWWOHPHQW7UXVW

contract construction. See Ford Motor Co. v. John L. Frazier       VXPPDU\ MXGJPHQW RQ WKH EDVLV RI UHV MXGLFDWD HTXLWDEOH
& Sons Co., 196 N. E. 2d 335, 337 (Ohio Ct. App. 1964).            GLVFKDUJHDQGUHOHDVHDQGODWHQRWLFH
     4.   S&K Comp’s $900,000 Note owed to Dana but                   7KHGLVWULFWFRXUWGHQLHGWKH7UXVW¶VPRWLRQIRUVXPPDU\
          Transferred to Philip Carey                              MXGJPHQWDQGJUDQWHG'DQD¶VPRWLRQIRUVXPPDU\MXGJPHQW
                                                                   7KHFRXUWDGGHGLQLWVRUGHUWKDW³VXPPDU\MXGJPHQWVKDOOEH
   The district court found that the parties’ treatment of an      HQWHUHGLQIDYRURI'DQDRQWKHEDVLVWKDW3DQDFRQ¶VPHUJHU
S&K note owed to Dana but transferred to Philip Carey              RI3KLOLS&DUH\RI1HZ-HUVH\LQWRLWVHOIPDWHULDOO\DOWHUHGWKH
without recourse against Dana also supported its decision and      ULVNVWR'DQDDVDQLQGHPQLWRUWKHUHE\UHOLHYLQJ'DQDRIDQ\
cut against the Trust’s position. The district court reasoned      REOLJDWLRQ WR LQGHPQLI\ 3KLOLS &DUH\ RU LWV VXFFHVVRUV LQ
that to read the indemnification provision as obligating Dana      LQWHUHVWLQFOXGLQJ&HORWH[DQGWKH&HORWH[7UXVWXQGHUWKH
for all of S&K’s pre-closing obligations and liabilities, as the   LQGHPQLILFDWLRQDJUHHPHQW´-$DW,QDIRRWQRWHWR
Trust contends, would conflict with the parties’ agreement for     WKHRUGHUWKHGLVWULFWFRXUWDGGHGDVIROORZV
S&K to transfer its $900,000 note to Philip Carey without
recourse. We agree that it is unlikely that the parties would           1R GHFLVLRQ LV UHDFKHG ZLWK UHJDUG WR WKH RWKHU
not have treated the note in this fashion if Dana was to be held     VXPPDU\ MXGJPHQW PRWLRQV DQG LVVXHV EHFDXVH WKH
liable for all of S&K’s liabilities under the Agreement.             GHFLVLRQV LQ IDYRU RI 'DQD RQ WKH LVVXHV RI WKH
                                                                     LQWHUSUHWDWLRQRIWKHLQGHPQLILFDWLRQDJUHHPHQWDQGWKH
   In summary, the district court properly found that under          HIIHFW RI 3KLOLS &DU\ RI 1HZ -HUVH\¶V PHUJHU LQWR
§ 6.1(c) of the Agreement, Dana’s obligation to indemnify did        3DQDFRQUHVROYHWRILQDOLW\WKHOLWLJDWLRQEHWZHHQ'DQD
not trigger until such time that Philip Carey was damnified.         DQGWKH&HORWH[7UXVW7RHQWHUILQDOMXGJPHQWLQWKLV
Because three years after Philip Carey bought S&K’s stock            FDVH D GHFLVLRQ DV WR WKH RWKHU LVVXHV LV WKHUHIRUH
from Dana, Philip Carey then called Panacon after merging           XQQHFHVVDU\$VLPSRUWDQWO\WKHLVVXHVUDLVHGE\'DQD¶V
with Briggs  merged with Celotex, S&K’s liabilities at the          PRWLRQIRUHTXLWDEOHGLVFKDUJHGXHWRWKHIDLOXUHRIWKH
point when damnification occurred were Celotex’s own                 &HORWH[ 3ODQ RI 5HRUJDQL]DWLRQ WR DFNQRZOHGJH DQG
liabilities, thereby making the district court’s summary             DFFRPPRGDWH'DQD¶VULJKWVDVDSXWDWLYHLQGHPQLWRUDUH
judgment dismissal of the matter in favor of Dana proper.            FRPSOH[DQGQRYHO)XUWKHUPRUHWKRVHLVVXHVUHODWHDW
                                                                     OHDVWLQSDUWWRWKHUHODWLRQVKLSEHWZHHQWKLV&RXUWDQG
II. Case 99-4493: Motion for Permanent Injunction                    WKH%DQNUXSWF\&RXUWZLWKLWVVSHFLDOL]HGMXULVGLFWLRQ,W
                                                                     LV DSSURSULDWH DFFRUGLQJO\ WR UHIUDLQ IURP DGGUHVVLQJ
  In South Central Power Company v. International                    WKRVHLVVXHVLQDQDGYLVRU\PDQQHU
Brotherhood of Electrical Workers, Local Union 2359, this
Court opined that "[a] district court’s decision to grant or       -$DW,Q&DVH1RWKH7UXVWQRZDSSHDOVWKH
deny a permanent injunction is reviewed under several              GLVWULFWFRXUW¶VGHFLVLRQJUDQWLQJVXPPDU\MXGJPHQWWR'DQD
distinct standards. Factual findings are reviewed under the        DQGGHQ\LQJVXPPDU\MXGJPHQWWRWKH7UXVW
clearly erroneous standard, legal conclusions are reviewed de
novo, and the scope of injunctive relief is reviewed for an           )ROORZLQJWKHGLVWULFWFRXUW¶VHQWU\RIVXPPDU\MXGJPHQW
abuse of discretion." 186 F.3d 733, 737 (6th Cir. 1999)            LQ'DQD¶VIDYRUWKHSDUWLHVUHTXHVWHGHQWU\RIILQDOMXGJPHQW
(citing Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998)).     SXUVXDQWWR)HG5&LY3E'DQDDOVRILOHGDPRWLRQ
       'DQD&RUSRUDWLRQY&HORWH[             1RV          1RV          'DQD&RUSRUDWLRQY&HORWH[        
         $VEHVWRV6HWWOHPHQW7UXVW                                                                       $VEHVWRV6HWWOHPHQW7UXVW

IRUDSHUPDQHQWLQMXQFWLRQFODLPLQJWKDWZLWKRXWWKLVUHOLHI              simply an indemnification provision. See, e.g., Wilson, 9
LW IHDUHG WKDW GLVSHUVDO RI ³'DQD ULJKWV´ WR WHQV LI QRW         Ohio St. at 469; Midwest Specialities, Inc. 940 F. Supp. at
KXQGUHGV RI WKRXVDQGV RI FODLPDQWV E\ WKH 7UXVW ZRXOG              1168 ("Under Ohio law, . . . [t]he right to indemnity and/or
XOWLPDWHO\UHVXOWLQUHQHZHGHIIRUWVE\FODLPDQWVWROLWLJDWH               contribution becomes complete and enforceable only upon
FODLPV XQGHU WKH LQGHPQLW\ SURYLVLRQ HOVHZKHUH WKDQ WKH              payment by the claimant satisfying the whole of the
1RUWKHUQ'LVWULFWRI2KLR'DQDEHOLHYHGWKDWIUDJPHQWDWLRQ                obligation.")
RIWKH7UXVW¶VXQLWDU\FODLPXQGHUWKHLQGHPQLW\DJUHHPHQW
PD\DOEHLWLQVRPHSUHVHQWO\XQIRUHVHHDEOHIRUPDQGIRUXP                     2.   Section 7.6  "Binding Effect, Benefits"
UHVXOWLQLWVEHLQJIRUFHGWROLWLJDWHPDQLIROGFDVHVLQPXOWLSOH
MXULVGLFWLRQV'DQDPDLQWDLQHGWKDWLIVXFKDQHYHQWZHUHWR                 The district court found that § 7.6 of the Agreement also
RFFXURQHYHQDVPDOOVFDOH'DQDZRXOGEHGLVDGYDQWDJHGE\                 demonstrated the parties’ intent to limit Dana’s
WKH H[SHQVHV DQG XQFHUWDLQW\ RI GXSOLFDWLYH  OLWLJDWLRQ DQG         indemnification obligation. In § 7.6, the parties agreed that
SUHMXGLFHGE\WKHULVNRILQFRQVLVWHQWMXGJPHQWV                           neither S&K nor anyone else would benefit from the
                                                                            agreement between Dana and Philip Carey:
  ,QUXOLQJRQ'DQD¶VPRWLRQIRUSHUPDQHQWLQMXQFWLYHUHOLHI
WKHGLVWULFWFRXUWEHJDQE\VHWWLQJIRUWKWKHSULQFLSDOLVVXHV                [N]othing in this agreement express or implied is
LQYROYHG                                                                     intended to confer on any person, other than the parties
                                                                              hereto, any rights, remedies, agreements, understandings,
      :KHWKHU WKH 7UXVW VKRXOG EH HQMRLQHG IURP                       obligations, or liabilities under or by reason of this
  WUDQVIHUULQJ³'DQDULJKWV´SXUVXDQWWRWKHSURYLVLRQVRI                    Agreement.
  WKH3ODQDQG
                                                                            (J.A. at 371-72.) The practical effect of this section is that it
     7KHQDWXUHRIWKHQRWLFHWKDWVKRXOGEHJLYHQWR                     demonstrates that under the terms of the Agreement, S&K
  FODLPDQWVDERXWWKLVFRXUW¶VSULRURUGHUVDQGGHFLVLRQV                  was not relieved of its obligations and liabilities for which it
  ZKHUHE\DOOOLWLJDWLRQUHODWLQJWRWKHLQGHPQLW\SURYLVLRQ                was not an indemnitee.
  PD\EHEURXJKWRQO\LQWKLVFRXUWDQGVXPPDU\MXGJPHQW
  KDV EHHQ HQWHUHG LQ 'DQD¶V IDYRU RQ WKH PHULWV RI WKH               3.   Section 2.8  "Absence of Undisclosed Liabilities"
  7UXVW¶VFODLPXQGHUWKHLQGHPQLW\SURYLVLRQ
                                                                               In this section, Dana warranted that in accordance with
-$,, DW  The district court then noted that Dana’s               generally accepted accounting principles, S&K’s balance
fears originated "in the persistent desire of counsel for                   sheet made full and adequate provision for all obligations and
asbestos claimants to sue Dana in disparate courts of their                 liabilities, fixed or contingent, of that company, and that no
choice, rather than in a single court." The district court cited            such obligations or liabilities in an aggregate amount greater
the Lee case which originated in Georgia and the suit that                  than $10,000 were not reflected or reserved against in the
                                                                            balance sheet. Therefore, the effect of this section is to
                                                                            allocate a category of S&K’s liabilities to Philip Carey and,
                                                                            as found by the district court, interpreting the indemnification
     :H
     
           VKDOO UHIHU WR WKH MRLQW DSSHQGL[ VXEPLWWHG LQ FRQQHFWLRQ ZLWK
                                                                            agreement provision as making Dana liable for all of S&K’s
                                                                            liabilities would render § 2.8 surplusage, in violation of
&DVH 1R  DV ³-$,,´ IRU HDVH RI UHIHUHQFH
    'DQD&RUSRUDWLRQY&HORWH[           1RV       1RV          'DQD&RUSRUDWLRQY&HORWH[        
      $VEHVWRV6HWWOHPHQW7UXVW                                                                  $VEHVWRV6HWWOHPHQW7UXVW

This conclusion is supported by the plain language of § 6.1(c)      Celotex filed in the Middle District of Florida against Dana as
as well as the other provisions of the contract. We are not         examples of the type of split litigation that Dana feared.
persuaded otherwise by the Trust’s attempt to distinguish
between "loss" and "liability" for purposes of determining            The district court also made note of the fact that Celotex
when the obligation to indemnify is triggered.                      did not seek leave to have its claim against Dana litigated on
                                                                    the merits in the bankruptcy proceedings, but instead
     1.   Other Subsections of Section 6.1                          facilitated the attempt of Anderson Memorial Hospital to seek
                                                                    recovery against Dana on the indemnity provision through a
  Subsection (a) and (b) of section 6.1 also support the            lawsuit in South Carolina state court, in derogation of the
conclusion that subsection (c) is a simple indemnification          1987 injunction. The district court found that in order to
agreement and not an agreement to pay. For example, the             accomplish its end of suing Dana in South Carolina state
language of subsections (a) and (b) reads that Dana agrees to       court, Celotex assigned a portion of its claim against Dana to
"reimburse and indemnify" Philip Carey "against and in              a putative class of asbestos property damage claimants. The
respect of,"                                                        district court opined that the express purpose of that
                                                                    assignment was to enable counsel for Anderson to pursue
  (a) any loss, liability or damage to [Philip Carey] or            Dana under the indemnity provisions of the Agreement in
  [S&K], in excess of the reserve for bad debt loss, if any,        South Carolina. The district court also expressly noted that
  reflected in the Balance Sheet, resulting from the                in response to the show cause motion filed by Dana against
  noncollection of any receivable (other than receivables           Anderson in the South Carolina suit, Anderson was found in
  owing by [Philip Carey]) referred to in Section 2.2(b)            contempt of the 1987 injunction. The district court also took
  hereof;                                                           note of the fact that "the parties and lawyers in the Chapter 11
                                                                    proceeding created the mechanism for claim splitting as
  (b) any loss, liability or damage to [Philip Carey] or            presently found in the plan . . . . [t]hereby [allowing]
  [S&K] arising from any breach of any representation or            Celotex’s unitary claim against Dana to be atomized into
  warranty contained herein . . . .                                 thousands of separate, free-standing claims assigned to
                                                                    individual asbestos claimants." (J.A.II at 110.) The district
(J.A. at 371.) These two provisions, aside from expressly           court expressed its concern that "[n]o similar provision
agreeing to indemnify S&K as well as Philip Carey, expressly        applies under the plan to Celotex’s insurers. From the record
state the type of harm that triggers the duty to indemnify;         presently before this court, it appears that no similar provision
namely, "loss, liability, or damage . . . for bad debt loss . . .   has ever been included in other asbestos-related bankruptcy
reflected in the Balance Sheet," § (a), or "loss, liability, or     reorganization plans." (J.A.II at 111.) The court opined:
damage . . . arising from any breach of any representation or
warranty," § (b), thus differentiating these subsections from           No one suggests any other explanation for this aspect
(c) which does not provide for the nature of the harm that            of the plan other than a desire to deny Dana the
must occur as precondition for indemnification. As noted              protection of [the 1987] injunction and deprive it of a fair
above, and as found by the district court, the additional             opportunity to litigate the merits of the indemnification
language in subsections (a) and (b) as opposed to subsection          claim to finality in a single proceeding in a single court.
(c) indicates that the parties intended to limit the application      I find that the motivating purpose of claim splitting
of subsection (c), and that under Ohio law, subsection (c) is         among tens, if not hundreds of thousands of Celotex’s
    'DQD&RUSRUDWLRQY&HORWH[          1RV       1RV         'DQD&RUSRUDWLRQY&HORWH[       
      $VEHVWRV6HWWOHPHQW7UXVW                                                                $VEHVWRV6HWWOHPHQW7UXVW

  claimants is to compel Dana to accede to the demand that         accrual."); see also Midwest Specialities, Inc. v. Crown Indus.
  it settle the Trust’s claim for indemnity under the S&K          Prods. Co., 940 F. Supp. 1160, 1168 (N.D. Ohio 1996)
  stock purchase agreement.                                        ("Under Ohio law, . . . [t]he right to indemnity and/or
                                                                   contribution becomes complete and enforceable only upon
(J.A.II at 111.)                                                   payment by the claimant satisfying the whole of the
                                                                   obligation.")
   The district court thereby granted Dana’s motion for
injunctive relief as well as the parties request for Rule 54(b)      An Ohio bankruptcy case also makes clear the distinction
certification of its order granting Dana summary judgment.         between a contract to indemnify and a contract to pay, noting
It is from the district court’s order granting Dana permanent      that the obligation to pay under the former is not triggered
injunctive relief that the Trust now appeals in Case No. 99-       until the indemnitee is damnified:
4493.
                                                                     If an agreement is to simply indemnify, and nothing
                       DISCUSSION                                    more, then damage must be shown before the indemnitee
                                                                     is entitled to recover. On the other hand, however, if
I. Case No. 99-4494: Motions for Summary Judgment                    there is an agreement to stand for a debt or to pay a sum
                                                                     certain, then it is no defense that the indemnitee has
  7KLV&RXUWUHYLHZVDJUDQWRIVXPPDU\MXGJPHQWGHQRYR            suffered no loss.
'H3LHURY&LW\RI0DFHGRQLD)GWK&LU
  6XPPDU\ MXGJPHQW LV DSSURSULDWH ZKHUH ³WKH          In re Highland Group, Inc., 136 B.R. 475, 478 (Bankr. N.D.
SOHDGLQJV GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG       Ohio 1992). Highland involved a contract between a retailer
DGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\VKRZ     and one of its suppliers, and provided that the supplier "will
WKDWWKHUHLVQRJHQXLQHLVVXHDVWRDQ\PDWHULDOIDFWDQGWKDW    indemnify and hold harmless J.C. Penney and J.C. Penney’s
WKHPRYLQJSDUW\LVHQWLWOHGWRDMXGJPHQWDVDPDWWHURIODZ´    agents and employees from and against any and all loss,
)(' 5 &,9 3F                                             liability or damage." Id. at 478-79. The bankruptcy court
                                                                   found that because the language of the agreement did not
   The district court held that the indemnification provision as   contain any language to suggest that it stood for a debt or to
provided in the Agreement between Dana and Philip Carey            pay a sum certain, the contract by its terms was one for
limited Dana’s obligation to instances in which Philip Carey       indemnity. Id. at 479.
was damnified, either by an unsuccessful defense of a claim
based on a tort by S&K, or by payment of such a claim. The           Here, the contract provides that Dana would "reimburse and
district court based its holding "on the plain meaning of          indemnify" Philip Carey; therefore, as found by the district
§ 6.1(c) [the indemnification provision], whereby Dana             court, the contract was one for indemnification and, under
agreed to ‘reimburse and indemnify’ Philip Carey for the           Ohio law, Dana’s obligation to pay was not triggered until
‘obligations and liabilities’ of Smith & Kanzler Company."         Philip Carey was damnified. In other words, Dana could only
(J.A. at 140.) The district court also based its holding on        be successfully sued under the indemnity agreement for some
other provisions in the Agreement which were more                  loss or obligation imposed on Philip Carey for the tortious
expansive than § 6.1(c) in that they benefitted Dana, Philip       conduct of S&K  i.e., when Philip Carey was damnified as
Carey, and S&K alike. However, with regard to § 6.1(c), the        a result of S&K’s conduct. See Wilson, 9 Ohio St. at 469.
   'DQD&RUSRUDWLRQY&HORWH[            1RV     1RV          'DQD&RUSRUDWLRQY&HORWH[      
     $VEHVWRV6HWWOHPHQW7UXVW                                                                 $VEHVWRV6HWWOHPHQW7UXVW

  the just claims against said firm J. M. Tooker & Co., then      district court explained, the parties expressly excluded S&K
  this obligation is to be void and of no effect; otherwise to    as an indemnitee  as evidenced by the final language of
  remain in full force and virtue.                                § 6.1(c) as opposed to prior drafts of this section.
Wilson, 9 Ohio St. at 469. The Supreme Court of Ohio                 The district court rejected the Trust’s reading of the
looked at this provision and opined that                          Agreement  that being that pursuant to § 6.1(c) Dana agreed
                                                                  to be obligated for all of S&K’s pre-closing obligations and
    [t]he phrase ‘settle up and liquidate,’ in the connection     liabilities  because this reading conflicted with the parties’
  of this bond, taken in connection with the accompanying         agreement to "a) transfer Smith & Kanzler Company’s
  recital, is equivalent to the word pay and imposes the          $900,000 note to Philip Carey and b) allocate any undisclosed
  obligation to pay all the debts of the late firm of J. M.       obligations and liabilities of Philip Carey which need not
  Tooker & Co., and is readily distinguishable from an            have been disclosed in accordance with generally accepted
  obligation to indemnify against a liability to pay. And         accounting principles." (J.A. at 140.) The district court
  the doctrine seems to be now well established, by a             further opined that it was required to read § 6.1(c) in
  current of decisions both in this country and in England,       accordance with Ohio’s common law of indemnification
  that if there be a contract to indemnify simply, and            which makes clear that an agreement to indemnify differs
  nothing more, then damage must be shown before the              from a commitment to pay. (J.A. at 140) (citing Wilson v.
  party indemnified is entitled to recover; but if there be an    Stillwell, 9 Ohio St. 468, 470 (1869).) Finally, in rendering
  affirmative contract to do a certain act, or to pay a certain   its decision, the district court was persuaded by Dana’s
  sum or sums of money, then it is no defense to say that         argument that as a result of the Agreement, Philip Carey got
  the plaintiff has not been damnified; and that the measure      exactly what Dana had to sell -- a wholly owned subsidiary
  of damages in such case is the amount agreed to be paid,        whose liabilities could not, as a result of shareholder
  or the proper expense of doing the act agreed to be done.       immunity, be imposed on the parent company, and Dana
                                                                  could not therefore now be required to have greater liability
Id. at 469-70 (emphasis added). In other words, the Supreme       than what it had when it owned S&K. We agree with the
Court of Ohio held that inclusion of the phrase "settle up and    district court’s reasoning and conclusion.
liquidate" took this agreement out of the bounds of the rule
that a general agreement to indemnify requires that the             We begin with the plain language of § 6.1(c) as it appears
indemnitee be damnified before triggering the indemnitor’s        in final form in the Agreement:
obligation to pay. Thus, Wilson supports the proposition that
damages must be shown before the party indemnified is                 6.   Indemnification
entitled to recover under a contract to indemnify which does
not specify otherwise. This principle of Ohio has been                  6.1 Indemnification. The Shareholder [Dana]
repeatedly embraced since Wilson was decided many years             agrees to reimburse and indemnify Purchaser [Philip
ago. See Firemen’s Ins. Co. of Newark, N.J. v. Antol, 471           Carey] against and in respect of:
N. E. 2d 831, 835 (Ohio App. 3d 1984) (Whiteside, J.,
concurring) ("Unlike a subrogated claim, a claim for                                             ***
indemnity does not arise until payment is made in the absence
of an express contractual provision providing for an earlier
   'DQD&RUSRUDWLRQY&HORWH[           1RV       1RV         'DQD&RUSRUDWLRQY&HORWH[        
     $VEHVWRV6HWWOHPHQW7UXVW                                                                 $VEHVWRV6HWWOHPHQW7UXVW

       (c) all obligations and liabilities of the Subject            Accordingly, having found that Dana did not agree to
  Corporation [S&K] whether accrued, fixed, contingent or          indemnify S&K, but instead agreed to indemnify Philip Carey
  otherwise, aggregating in excess of $10,000, arising on          for any liability that it may have suffered as a result of S&K’s
  or before November 30, 1968 to the extent not reflected          tortious conduct, the issue becomes what triggered Dana’s
  or reserved against in the Balance Sheet; . . . .                obligation to indemnify. In other words, did Dana become
                                                                   obligated to indemnify for S&K’s tortious conduct at the time
(J.A. at 370-71.) Accordingly, as found by the district court,     the agreement was made, or did the obligation to indemnify
the very terms of § 6.1(c), provide that Dana agreed to            arise at some later dater date when damnification occurred.
reimburse and indemnify Philip Carey for "all obligations and      The district court found that under Ohio law, Philip Carey had
liabilities of the Subject Corporation [S&K];" Dana did not,       to suffer a damnification before Dana was required to
however, agree to indemnify S&K for its liabilities as             indemnify Philip Carey for S&K’s tortious conduct.
evidenced by a prior draft which provided as much, but was
rejected. Specifically, the prior draft provided that Dana            The Trust argues that the district court erred in this regard
would "indemnify and hold Purchaser [Philip Carey] and the         because Dana agreed to indemnify Philip Carey for all
Subject Corporation [S&K] harmless against and in respect          "liabilities" that it may suffer as a result of S&K’s conduct,
of . . . ." (J.A. at 594-96 (emphasis added).) Therefore, by       and not for all "losses," thereby rendering the triggering point
the language of the final draft as well as the what appears to     of Dana’s obligation at the time the liabilities accrued, and
be the intent of the parties, Dana agreed to indemnify Philip      not at the point when Philip Carey actually suffered a loss.
Carey alone for any liabilities that it incurred as a result of    The Trust maintains that there are two types of
S&K being found to be a tortfeasor. See Skivolocki v. E. Ohio      indemnification agreements  one which covers losses
Gas Co., 313 N. E. 2d 374, 376 (Ohio 1974) (noting that the        thereby requiring the indemnitee to suffer an out-of-pocket
court must look to the language of the agreement to interpret      loss before the indemnitor is required to pay, and one which
the parties’ intent when interpreting a contract dispute). The     covers liabilities thereby requiring the indemnitee to protect
Trust has offered nothing that has persuaded us to conclude        against liabilities when they accrue  and that because the
otherwise.                                                         Agreement provided that Dana would indemnify Philip Carey
                                                                   for any of S&K’s liabilities, Philip Carey did not have to
   The Trust disagrees with this reading of the Agreement and      actually suffer a loss before Dana’s obligation as an
maintains that it is not necessary to look at extrinsic evidence   indemnitor was triggered. The Trust relies upon Wilson v.
of prior drafts because the Agreement is plain on its face. We     Stilwell, 9 Ohio St. 467 (1869) in support of its position. The
are not persuaded by this argument, however, where even            Trust further contends that the district court’s interpretation
without the extrinsic evidence of a prior draft, a logical         of Wilson was erroneous. We disagree with the Trust in all
reading of the language of the Agreement cannot be                 respects.
interpreted to mean that Dana agreed to indemnify S&K for
its actions as a tortfeasor. See Lovewell v. Physicians Ins.         In Wilson, the provision in question provided:
Co., 679 N. E. 2d 1119, 1121 (Ohio 1997) (stating the "the
construction of contracts is a matter of law to be resolved by         The condition of this obligation is such that whereas
the court"); Carroll Weir Funeral Home, Inc. v. Miller, 207          the above-bounden John M. Tooker has agreed to pay all
N. E. 2d 747, 749 (Ohio 1965) (noting that contract terms are        the liabilities of the late firm of J. M. Tooker & Co. If
to be given their usual and ordinary meaning).                       the said John M. Tooker shall settle up and liquidate all